Case 3:09-cv-02384-N-BQ Document 528 Filed 07/12/19                       Page 1 of 14 PageID 30180


                                 UNITED STATES DISTRICT COURT
                                  NORTHERN DISTRICT OF TEXAS
                                       DALLAS DIVISION
      -------------------------------------------------------------   x

      PEGGY ROIF ROTSTAIN, et al., on behalf of                     :
      themselves and all others similarly situated,                 :
                                                                    :
                                          Plaintiffs,               :
                                                                    :
      and                                                           :
                                                                    : Case No. 3:09-CV-02384-N-BQ
      THE OFFICIAL STANFORD INVESTORS                               :
      COMMITTEE,                                                    :
                                                                    :
                                          Plaintiff-Intervenor,
                                                                    :
                                -against-                           :
                                                                    :
      TRUSTMARK NATIONAL BANK, HSBC BANK :
      PLC, THE TORONTO-DOMINION BANK,                               :
      INDEPENDENT BANK F/K/A BANK OF                                :
      HOUSTON, SG PRIVATE BANKING (SUISSE)                          :
      S.A., and BLAISE FRIEDLI,                                     :
                                                                    :
                                          Defendants.               :
                                                                    :
      ------------------------------------------------------------- x

                                          JOINT STATUS REPORT

         Pursuant to the Court’s order requesting a joint status report identifying all discovery that

 has occurred prior to the date of the order (Dkt. No. 525, the “Order”), counsel for Plaintiff-

 Intervenor The Official Stanford Investors Committee (“OSIC”), Named Plaintiffs Guthrie

 Abbott, Steven Queyrouze, Sarah Elson-Rogers, Salim Estefenn Uribe, Ruth Alfille de Penhos,

 and Diana Suarez (collectively, “Named Plaintiffs”), and Defendants The Toronto-Dominion

 Bank (“TD Bank”), Trustmark National Bank (“Trustmark”), HSBC Bank plc (“HSBC”),

 Independent Bank, successor by merger to Bank of Houston (“Independent Bank”), Société
Case 3:09-cv-02384-N-BQ Document 528 Filed 07/12/19                      Page 2 of 14 PageID 30181


 Générale Private Banking (Suisse) S.A. (“SG Suisse”), and Blaise Friedli (“Friedli”)

 (collectively, “Defendants”) file this Joint Status Report.1

         Since the Court denied class certification and lifted the discovery stay on November 7,

 2017 (see Dkt. No. 428), Defendants and OSIC have engaged in substantial discovery.

 Defendants and OSIC promptly served initial disclosures on December 15, 2017. Since that

 date, Defendants have collectively produced over one million pages and have substantially

 completed their document productions. OSIC, in coordination with the Receiver, has produced

 over ten million pages of documents, primarily from the Receiver’s files, and has substantially

 completed its document productions. Defendants and OSIC also have served a total of 26

 document subpoenas on third parties, and have engaged in written discovery. To date, OSIC has

 served 7 sets of interrogatories on Defendants, and TD Bank and HSBC each have served a set of

 interrogatories on OSIC. In addition, Defendants and OSIC have exchanged fact witness

 deposition lists, in which OSIC identified 83 individuals and entities and Defendants identified

 47 individuals and entities for potential depositions in this action. Given the large volume of

 documents that have been produced by Defendants, OSIC, and third parties and the number of

 anticipated fact witnesses, Defendants and OSIC proposed a schedule that they believe presents

 the most efficient and expedient path toward trial while allowing for the full and necessary

 development of the factual record in this case.2



 1
  HSBC, SG Suisse, and Friedli submit this Joint Status Report subject to, and without waiving, their
 objections to the Court’s exercise of jurisdiction over them.
 2
   We understand the Court’s Order asks for specific dates for service of papers and other events. The
 parties have provided an overview of discovery events in this submission given the time constraints and
 the fact that there would be hundreds of items that would need to be catalogued. The parties can submit a
 detailed chronology of the last two years of discovery communications and events if the Court would like,
 but would request additional time to provide it given the number of entries that would need to be
 identified and catalogued.


                                                     2
Case 3:09-cv-02384-N-BQ Document 528 Filed 07/12/19                   Page 3 of 14 PageID 30182


I.      Defendants and OSIC Have Engaged in Substantial Document Discovery

        Document discovery in this action is multi-faceted, involving multiple parties and a

 number of electronic and hard-copy sources. A summary of the main categories of document

 discovery follows:

        Defendants’ Document Productions. In December 2017, OSIC served requests for

 production of documents on SG Suisse. In January 2018, SG Suisse served written responses

 and objections to OSIC’s requests. In January 2018, OSIC served requests for production of

 documents on TD Bank, Trustmark, HSBC, Independent Bank, and Friedli and additional

 requests for production of documents on SG Suisse. In February and March 2018, Defendants

 each served written responses and objections to OSIC’s document requests. In August 2018,

 OSIC served additional requests for production of documents on all Defendants, and Defendants

 served written responses and objections in September and October 2018. OSIC and each of the

 Defendants engaged in several meet and confers to negotiate Defendants’ document production

 obligations, including discussion of search terms, custodians, date ranges, electronically-stored

 information (ESI) protocols, and privilege logs.

        In February 2018, Defendants began rolling productions of documents to OSIC in

 response to OSIC’s document requests, and substantially completed their document productions

 by January 2019.3 To date, Defendants collectively have produced over 300,000 documents,

 totaling more than one million pages.


 3
  SG Suisse has produced documents in response to two requests under the Hague Convention on the
 Taking of Evidence Abroad in Civil or Commercial Matters—the first request filed by Blaise Friedli in
 December 2017 and the second request filed by OSIC in June 2018. (Dkt. Nos. 434, 473, 475.) On
 September 25, 2018, the Swiss court ordered SG Suisse to produce the documents that OSIC requested,
 and SG Suisse submitted documents to the Swiss court on October 31, 2018, November 14, 2018, and
 December 19, 2018. The documents were transmitted to this Court on November 14, 2018 and December
 21, 2018.


                                                    3
Case 3:09-cv-02384-N-BQ Document 528 Filed 07/12/19                  Page 4 of 14 PageID 30183


        OSIC’s Document Productions. In November 2017, SG Suisse served requests for

 production of documents on OSIC. In December 2017, OSIC served written responses and

 objections to SG Suisse’s document requests. In January 2018, TD Bank, Trustmark, HSBC,

 Independent Bank, and Friedli served requests for production of documents on OSIC. In March

 2018, OSIC served written responses and objections to these document requests. In May 2018,

 SG Suisse served additional requests for production of documents on OSIC, and OSIC served

 written responses and objections in June 2018.

        Thereafter, Defendants, OSIC, and the Receiver engaged in extensive negotiations

 regarding the manner and timing of the production of documents by OSIC and the Receiver.

 Following several months of negotiations, Defendants, OSIC, and the Receiver entered into a

 proposed Amended Agreed Rule 502(d) Order Regarding Protocol for Party Document

 Productions and Method of Production of Certain Documents by OSIC and Receiver, which the

 Court so-ordered on July 27, 2018 (Dkt. No. 482, the “Amended Agreed Order”). The Amended

 Agreed Order provides additional time to complete document productions than was provided in

 the Court’s original scheduling order. (Compare Dkt. No. 482 with Dkt. No. 438.) Given the

 complex nature of the discovery, the Amended Agreed Order provides for a two-phased

 production schedule. During the first phase, Defendants and OSIC negotiated in good faith over

 a list of search terms to identify potentially relevant documents in the Receiver’s ESI database,

 which contains approximately ten million electronic documents. Defendants were provided with

 attorneys’ eyes only access to the Receiver’s ESI database while the parties were negotiating the

 list of search terms. (See Amended Agreed Order ¶ 7.) Defendants and OSIC negotiated in good

 faith to agree on a list of search terms, which resulted in OSIC’s production of 1.8 million




                                                  4
Case 3:09-cv-02384-N-BQ Document 528 Filed 07/12/19                      Page 5 of 14 PageID 30184


 documents to Defendants on January 14, 2019.4 (See Amended Agreed Order ¶ 6.) In the

 second phase of discovery, on March 28, 2019, Defendants and OSIC began negotiating a list of

 search terms for supplemental production from the Receiver’s ESI database. (See Amended

 Agreed Order ¶ 12.) After a similar process of meeting and conferring and agreeing on a

 supplemental list of search terms, OSIC produced approximately one million additional

 documents to Defendants on May 17, 2019.5 (See Amended Agreed Order ¶ 12.) OSIC also

 made three additional, smaller productions of documents containing the agreed-upon search

 terms.

          In addition, Defendants and OSIC have conferred regarding the production of documents

 that previously were produced by third parties in the Stanford MDL. OSIC agreed to produce

 certain of these documents, in some cases subject to Defendants’ agreement to bear the costs of

 the productions. OSIC also has engaged in discussions with certain of these third parties to work

 out confidentiality and protective order issues to ensure documents are produced in this action in

 compliance with OSIC’s and the Receiver’s confidentiality obligations to the third parties.

 When requested by the third parties, Defendants have participated in those discussions. In

 March 2019, OSIC began rolling productions of documents produced by third parties in the

 Stanford MDL. OSIC also has produced deposition transcripts and expert reports from other

 cases in the Stanford MDL.




 4
  The deadline for this production in the Amended Agreed Order was October 15, 2018. (Amended
 Agreed Order ¶ 5.) The “Phase 1” deadlines were extended multiple times by mutual agreement of OSIC
 and Defendants due to ongoing negotiations regarding the scope and method of production.
 5
  The “Phase 2” deadline in the Amended Agreed Order was February 15, 2019. (Amended Agreed
 Order ¶ 11.) The parties’ extensions of the Phase 1 deadline proportionally extended the remaining
 discovery deadlines, including the Phase 2 deadline. Additionally, the Phase 2 deadlines were extended a
 couple additional weeks by mutual agreement of OSIC and Defendants.


                                                    5
Case 3:09-cv-02384-N-BQ Document 528 Filed 07/12/19                 Page 6 of 14 PageID 30185


          Additionally, OSIC began production of other documents responsive to Defendants’

 document requests or that it may use or rely on in this action in December 2017, and made

 several additional productions of such documents in 2018 and 2019.

          To date, OSIC has produced over three million documents, totaling more than ten million

 pages.

          Receiver’s Warehouse Documents. In addition to the substantial electronic discovery

 exchanged between Defendants and OSIC, Defendants and OSIC also have engaged in

 considerable negotiations regarding the production of documents from the Receiver’s warehouse

 located in Houston, Texas, where the Receiver maintains hard copy receivership records.

 Pursuant to the Amended Agreed Order (at ¶ 8), Defendants provided OSIC with their “Initial

 Tailored List” of categories of warehouse documents for Defendants’ review for the stated

 purpose of narrowing the set of documents for review and production. Defendants, OSIC, and

 the Receiver subsequently met and conferred, including a day-long in person meeting, regarding

 the scope of Defendants’ requests. On January 10, 2019, OSIC provided Defendants with access

 to approximately 2,200 warehouse boxes on an attorneys’ eyes only basis. OSIC, the Receiver,

 and Defendants have conferred regarding the dates on which the warehouse review space would

 be made available to Defendants. Teams representing each Defendant have made multiple trips

 to Houston to conduct in-person reviews of documents in these boxes, designating certain

 documents for production at Defendants’ expense. The review of warehouse boxes is a

 significant undertaking for Defendants involving approximately 4 weeks of in-person review to

 date. In addition, due to the time consuming process of needing to manually scan the warehouse

 documents for production, OSIC requested—and Defendants agreed to—multiple extensions of

 the deadlines for producing the documents designated by Defendants during these reviews.



                                                 6
Case 3:09-cv-02384-N-BQ Document 528 Filed 07/12/19                 Page 7 of 14 PageID 30186


        Pursuant to the Amended Agreed Order (at ¶ 14), on March 7, 2019, Defendants provided

 OSIC with their “Supplemental Tailored List” of additional categories of warehouse boxes that

 Defendants sought to review. After a similar meet and confer process, OSIC provided

 Defendants with access to approximately 500 additional warehouse boxes. Representatives of

 Defendants are completing their review of these boxes at the Houston warehouse on an

 attorneys’ eyes only basis this week.

        Joint Liquidators’ Discovery. Defendants and OSIC have negotiated over the production

 of documents in the possession, custody, and/or control of the Antiguan Joint Liquidators for

 Stanford International Bank, Limited (the “JLs”). The JLs maintain an ESI database and a

 warehouse located in Antigua, which houses boxes of hard-copy documents and materials.

 Based on information provided by the JLs to OSIC, the ESI database contains approximately five

 million documents, and the warehouse contains approximately 1,500 boxes of documents.

        On May 10, 2019, OSIC provided Defendants with a copy of the index of the boxes in

 the JLs’ Antiguan warehouse, which OSIC received from the JLs. On June 5, 2019, OSIC

 provided Defendants with attorneys’ eyes only access to documents from the JLs’ ESI database

 that hit on Defendants and OSIC’s agreed-upon search terms for the Receiver’s ESI database.

 Defendants and OSIC continue to negotiate in good faith over the scope of production from the

 JLs’ sources of documents. The JLs declined Defendants’ request to meet and confer with

 Defendants regarding the documents in their possession, custody, and/or control despite

 Defendants’ requests.

        Named Plaintiffs. During class discovery, Named Plaintiffs and certain Defendants

 produced documents in response to document requests. Additionally during class discovery,

 Defendants took the depositions of Named Plaintiffs.



                                                 7
Case 3:09-cv-02384-N-BQ Document 528 Filed 07/12/19                  Page 8 of 14 PageID 30187


II.     Substantial Third-Party Discovery Has Occurred in This Action

        Between December 2018 and May 2019, Defendants and OSIC have served 26

 subpoenas on third parties for the production of relevant documents and information.

 Defendants have served subpoenas on Robert Allen Stanford, 19 former Stanford employees, the

 Examiner, and one third-party entity. OSIC has served subpoenas on 4 third-party entities.

        To date, 11 third parties have produced over 200,000 documents in response to

 Defendants’ subpoenas.

 III.   Defendants and OSIC Have Engaged in Written Discovery

        Interrogatories. In January 2018, HSBC served 17 interrogatories on OSIC, and, in

 March 2018, OSIC served its written responses and objections. In February 2018, OSIC served

 its first interrogatory to SG Suisse, and, in March 2018, SG Suisse served its written responses

 and objections. In April 2019, TD Bank served 11 interrogatories on OSIC, and, in May 2019,

 OSIC served its written responses and objections. In May 2019, OSIC also served

 interrogatories on all of the Defendants. In June 2019, HSBC, SG Suisse, and Friedli each

 served written responses and objections to OSIC’s interrogatories. In July 2019, TD Bank and

 Trustmark each served written responses and objections to OSIC’s interrogatories.

        Requests for Admission. In January 2018, HSBC served 136 requests for admission to

 OSIC. OSIC responded to HSBC’s requests for admission on March 6, 2018.

        Defendants and OSIC expect to serve additional interrogatories and requests for

 admission as the case proceeds.

 IV.    Meet and Confers Regarding Fact Witness Depositions Have Commenced

        On February 28, 2019, Defendants and OSIC exchanged lists of fact witnesses they

 anticipated deposing in this action. OSIC identified 83 individuals (including Rule 30(b)(6)

 representatives) as anticipated fact witnesses. Defendants collectively identified 47 individuals

                                                 8
Case 3:09-cv-02384-N-BQ Document 528 Filed 07/12/19                    Page 9 of 14 PageID 30188


 and entities (including Rule 30(b)(6) representatives for the entities) as anticipated fact

 witnesses.

        Defendants and OSIC have engaged in initial meet-and-confer discussions regarding the

 number of depositions to be taken and the individuals and entities to be deposed. While

 Defendants and OSIC are working in good faith to narrow the number of depositions during this

 process, they expect that the finalized list of fact witness deponents will include many

 individuals, including non-parties, located in several different countries, which will require

 substantial coordination to schedule given the number of parties involved. Defendants also

 anticipate that a number of these depositions could require the involvement of foreign tribunals.

                                   *                *              *

        Given the complex nature of the case, the large volume of documents that have been

 produced and are still being produced, and the number of anticipated fact and expert witnesses,

 the parties believe the proposed schedule they submitted to the Court on June 28, 2019, with a

 fact discovery deadline of March 6, 2020, is necessary and appropriate for this action. Further,

 as addressed in the parties’ Joint Motion for Entry of Scheduling Order (Dkt. No. 516), the

 parties will make submissions regarding the scheduling of dates relating to trial by July 31, 2019.

 The primary disagreement is whether the Court should set a trial date or a ready for trial date.




                                                   9
Case 3:09-cv-02384-N-BQ Document 528 Filed 07/12/19              Page 10 of 14 PageID 30189


   Dated: July 12, 2019                           Respectfully submitted,

   By: /s/ Peter D. Morgenstern                   By: /s/ Rodney Acker
       Peter D. Morgenstern (pro hac vice)            Rodney Acker
       Joshua E. Abraham (pro hac vice)                   State Bar No. 00830700
       BUTZEL LONG, P.C.                              Ellen Sessions
       477 Madison Avenue, Suite 1230                     State Bar No. 00796282
       New York, New York 10022                       James V. Leito IV
       T: (212) 818-1110                                  State Bar No. 24054950
       F: (212) 818-0494                              NORTON ROSE FULBRIGHT US LLP
       morgenstern@butzel.com                         2200 Ross Avenue, Suite 3600
       abraham@butzel.com                             Dallas, Texas 75201-7932
                                                      T: (214) 855-8000
       Scott M. Berman (pro hac vice)                 F: (214) 855-8200
       David J. Ranzenhofer (pro hac vice)            rodney.acker@nortonrosefulbright.com
       FRIEDMAN KAPLAN SEILER &                       ellen.sessions@nortonrosefulbright.com
       ADELMAN LLP                                    james.leito@nortonrosefulbright.com
       7 Times Square
       New York, NY 10036-6516                        Lynn K. Neuner (pro hac vice)
       T: (212) 833-1120                              Peter E. Kazanoff (pro hac vice)
       F: (212) 833-1250                              Kavitha S. Sivashanker (pro hac vice)
       sberman@fklaw.com                              SIMPSON THACHER & BARTLETT LLP
       dranzenhofer@fklaw.com                         425 Lexington Avenue
                                                      New York, New York 10017
       Attorneys for The Official Stanford            T: (212) 455-2000
       Investors Committee                            F: (212) 455-2502
                                                      lneuner@stblaw.com
                                                      pkazanoff@stblaw.com
                                                      kavitha.sivashanker@stblaw.com

                                                      Attorneys for Defendant
                                                      The Toronto-Dominion Bank




                                             10
Case 3:09-cv-02384-N-BQ Document 528 Filed 07/12/19          Page 11 of 14 PageID 30190


  By: /s/ Benjamin D. Reichard                  By: /s/ Robin C. Gibbs______________
      James R. Swanson (pro hac vice)               Robin C. Gibbs
      Lance C. McCardle (pro hac vice)                  State Bar No. 07853000
      Benjamin D. Reichard                          Scott A. Humphries
          State Bar No. 24098693                        State Bar No. 00796800
      Jesse C. Stewart (pro hac vice)              Ashley McKeand Kleber
      FISHMAN HAYGOOD, LLP                              State Bar No. 24060263
      201 St. Charles Avenue, 46th Floor           Denise L. Drake
      New Orleans, Louisiana 70170-4600                 State Bar No. 24092358
      T: (504) 586-5252                            GIBBS & BRUNS LLP
      F: (504) 586-5250                             1100 Louisiana, Suite 5300
      jswanson@fishmanhaygood.com                   Houston, Texas 77002
      lmccardle@fishmanhaygood.com                  T: (713) 650-8805
      breichard@fishmanhaygood.com                  F: (713) 750-0903
      jstewart@fishmanhaygood.com                   rgibbs@gibbsbruns.com
                                                   shumphries@gibbsbruns.com
     Edward C. Snyder                               akleber@gibbsbruns.com
         State Bar No. 791699                      ddrake@gibbsbruns.com
     CASTILLO SNYDER, P.C.
     700 N. St. Mary’s, Suite 1560                  Attorneys for Defendant Trustmark
                                                    National Bank
     San Antonio, Texas 78205
     T: 210-630-4200
     F: 210-630-4210
     esnyder@casnlaw.com

     Attorneys for Named Plaintiffs




                                           11
Case 3:09-cv-02384-N-BQ Document 528 Filed 07/12/19      Page 12 of 14 PageID 30191


  By: /s/ Roger B. Cowie                     By: /s/ Paul C. Watler
      Roger B. Cowie                             Paul C. Watler
          State Bar No. 00783886                     State Bar No. 20931600
      Taylor F. Brinkman                         Edwin M. Buffmire
          State Bar No. 24069420                     State Bar No. 24078283
      LOCKE LORD LLP                             Lindsey Marsh Brown
      2200 Ross Avenue, Suite 2800                   State Bar No. 24087977
      Dallas, Texas 75201                        JACKSON WALKER LLP
      T: (214) 740-8000                          2323 Ross Avenue, Suite 600
      F: (214) 740-8800                          Dallas, Texas 75201
      rcowie@lockelord.com                       T: (214) 953-6000
      tbrinkman@lockelord.com                    F: (214) 953-5822
                                                 pwatler@jw.com
      John K. Schwartz                           ebuffmire@jw.com
          State Bar No. 17865325                 lmarsh@jw.com
      LOCKE LORD LLP
      600 Congress Avenue, Suite 2200            Attorneys for Defendant
      Austin, Texas 78701                        Independent Bank, successor by
      T: (512) 305-4806                          merger to Bank of Houston
      F: (512) 305-4800
      jschwartz@lockelord.com

     Attorneys for Defendant
     HSBC Bank PLC




                                        12
Case 3:09-cv-02384-N-BQ Document 528 Filed 07/12/19           Page 13 of 14 PageID 30192


  By: /s/ Noelle M. Reed                           By: /s/ Brian A. Herman
      Noelle M. Reed                                   Brian A. Herman (pro hac vice)
           State Bar No. 24044211                      MORGAN, LEWIS & BOCKIUS LLP
      Michelle L. Davis                                101 Park Avenue
           State Bar No. 24038854                      New York, New York 10178
      SKADDEN, ARPS, SLATE,                            T: (212) 309-6000
           MEAGHER & FLOM LLP                          F: (212) 309-6001
      1000 Louisiana Street, Suite 6800                brian.herman@morganlewis.com
      Houston, Texas 77002
      T: (713) 655-5122                               Jillian R. Harris
      F: (713) 483-9122                                    State Bar No. 24087671
      noelle.reed@skadden.com                         MORGAN, LEWIS & BOCKIUS LLP
      michelle.davis@skadden.com                      1717 Main Street, Suite 3200
                                                      Dallas, Texas 75201
      George A. Zimmerman (pro hac vice)              T: (214) 466-4000
      SKADDEN, ARPS, SLATE,                           F: (214) 466-4001
          MEAGHER & FLOM LLP                          jillian.harris@morganlewis.com
      4 Times Square
      New York, New York 10036                        Attorneys for Defendant
      T: (212) 735-3000                               Blaise Friedli
      F: (917) 777-2047
      george.zimmerman@skadden.com

      Allen L. Lanstra
          State Bar No. 24108700
      SKADDEN, ARPS, SLATE,
          MEAGHER & FLOM LLP
      300 South Grand Avenue
      Los Angeles, California 90071
      T: (213) 687-5513
      F: (213) 621-5513
      allen.lanstra@skadden.com

     Attorneys for Defendant Société
     Générale Private Banking (Suisse) S.A.




                                              13
Case 3:09-cv-02384-N-BQ Document 528 Filed 07/12/19                   Page 14 of 14 PageID 30193


                                  CERTIFICATE OF SERVICE

         I hereby certify that on July 12, 2019, I electronically filed the foregoing with the Clerk of
 the Court, using the CM/ECF system, which will send notification of such filing to all counsel of
 record.
                                                /s/ Peter D. Morgenstern
                                                Peter D. Morgenstern




                                                  14
